Citation Nr: 0813787	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD on the basis that the material 
submitted was not new and material.

In December 2007, the veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  September 1998 and April 2000 
decisions found that new and material evidence had not been 
submitted to reopen the claim.  

2.  Evidence received since the April 2000 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

3.  An acquired psychiatric disorder did not clearly and 
unmistakably pre-exist active service. 

4.  The veteran has a current acquired psychiatric disorder 
that is causally related to service.  


CONCLUSIONS OF LAW

1.  The April 2000 decision which denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103. (2007).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The presumption of soundness is not rebutted with regard 
to an acquired psychiatric disorder.  38 U.S.C.A. § 1111 
(West 2002).  

4.  An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen and grant the claims, further assistance is 
unnecessary to aid the veteran in substantiating his claims.  

I.  New and material evidence.

Applicable laws and regulations to reopen claims for service 
connection

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

A March 1990 rating decision denied service connection for a 
nervous condition on the basis that it was not incurred in or 
aggravated by service and the veteran's borderline 
personality disorder was a constitutional or developmental 
abnormality.  A September 1991 rating decision denied service 
connection for PTSD as it was not shown by the evidence of 
record.  An April 1992 rating decision continued the denial 
of service connection for an acquired psychiatric disorder on 
the basis that there was no objective evidence of treatment 
in-service or within a year after discharge from service.  

The appellant did not appeal these rating decisions within a 
year, and they are final.  38 U.S.C.A. § 7105.  

In a decision dated in September 2005, the Board found that 
new and material evidence had been submitted and reopened the 
claim.  The Board, however, denied entitlement to service 
connection for an acquired psychiatric disorder, to include, 
PTSD.  The Board's denial was on the basis that an acquired 
psychiatric disorder, to include PTSD, was not manifest in 
service or for many years, thereafter and was not related to 
any incident of service.  Board decisions are final on the 
date of the date stamped on the face of the decision, unless 
the Chairman of the Board ordered reconsideration of the 
decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C 
.F.R. § 20.1100.  The veteran did not appeal this decision or 
request reconsideration.

A September 1998 rating decision found that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant did not appeal this decision.

An April 2000 rating decision found that new and material 
evidence had not been submitted to reopen the claim.  The 
appellant did not appeal this decision.

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in April 
2000.

The appellant filed an application to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD that was received in March 2006.

Evidence received since the April 2000 decision includes the 
March 2008 letter from Dr. John A. Renner and a letter from 
the commanding officer of the veteran's Infantry Battalion 
regarding the veteran's service.  Dr. Renner's letter 
provides evidence of a link between a current psychiatric 
disability and service.  The commanding officer's statement 
provides the first evidence confirming the presence of 
psychiatric symptomatology in service.  

In his letter, the commanding officer stated that during his 
service, the veteran was distraught to the point of suicide.  
He was admitted to a hospital for observation on April 23, 
1977.

Dr. Renner's March 2008 conclusions and the commanding 
officer's statement pertain to the previously unestablished 
element of an in-service injury with a current disability 
linked to that injury.  Therefore, new and material evidence 
has been submitted and the claim for service connection for 
an acquired psychiatric disorder is reopened.   

II.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's entrance examination in August 1975 listed no 
pertinent abnormalities.  His service medical records are 
negative for complaints or treatments related to a 
psychiatric disorder.  His April 1977 separation examination 
was normal.

As noted above, the undated Request for Discharge from the 
commanding officer of the veteran's infantry battalion, which 
was received in March 2008, states that during service, the 
veteran was distraught to the point of suicide.  He was 
admitted to the hospital for observation on April 23, 1977 
and released on April 25, 1977.  The commanding officer 
recommended that the veteran be separated from service on the 
grounds that he could not cope with the pressures of Army 
life.  The veteran was worried about his mother's welfare.

In September 1989 the veteran presented to the VA Medical 
Center (VAMC) with complaints of giving up and cutting his 
forearms.  The diagnosis was PTSD.

In October 1989 the veteran presented to the VAMC with 
complaints of difficulties over the past few weeks.  He had 
continued panic attacks and subsequent self medication.  He 
had suicidal ideation as recently as September 1989.

In January 1990, the veteran presented to Dr D. Silver with a 
history of panic disorder with agoraphobia.  Dr. Silver noted 
that the veteran's problems began after he had a medical 
discharge from service.

In a March 1992 letter, Carey Gross, M.D., stated that the 
veteran had a complicated history but he did have his first 
spontaneous panic attack during the landing of his plane in 
the demilitarized zone (DMZ) in Korea.  He stated that the 
veteran experienced at least two significant psychiatric 
disorders while he was in service and indicated that these 
had continued since that time.  He concluded that the 
veteran's current psychiatric disability was either incurred 
in or aggravated by military service and continued to exist.  
Dr. Gross stated that the veteran did not suffer from PTSD.  

Accompanying Dr. Gross's letter was a report of his initial 
evaluation of the veteran in November 1990.  That evaluation 
revealed a similar history to that reported in the letter.  
The diagnoses were panic disorder with agoraphobia, major 
depression in remission, rule out schizophrenia, rule out 
obsessive compulsive disorder, and rule out complex partial 
seizures.

In October 1999 the veteran was admitted to the VAMC for in-
patient psychiatric treatment.  A psychiatry intern noted 
that the veteran had a past history of panic disorder and 
PTSD which was non-combat, complex childhood abuse which was 
confirmed by a phone conversation with a family contact who 
verified that there was significant physical and sexual abuse 
during his childhood.  The diagnosis was psychosis and a 
history of PTSD.

At his December 2007 hearing, the veteran's representative 
stated that the record showed that the veteran was 
hospitalized for three days in service for observation.

In his March 2008 letter, John Renner, M.D., wrote that while 
it was noted in October 1999 that the veteran had non-combat 
PTSD associated with early childhood physical and sexual 
abuse, there had been no evidence of the flashbacks 
associated with PTSD nor had the veteran deteriorated as 
would be expected with schizophrenia.  His combination of 
depressed mood, auditory hallucinations and paranoid ideation 
was more consistent with a diagnosis of schizoaffective 
disorder.  

Dr. Renner stated that while he had no direct knowledge of 
the veteran's symptoms when hospitalized while on active duty 
in April 1977, it was reasonable to assume that this was the 
first manifestation of his current psychiatric disorder.  Dr. 
Renner concluded that if the veteran's condition was not 
caused by military service, then it was certainly aggravated 
by his period of time in the Army.

Analysis

Because a psychiatric disability was not noted on the 
examination for entrance into service, the presumption of 
soundness is applicable.  38 U.S.C.A. § 1111.

There is evidence that the veteran's psychiatric disability 
pre-existed service.  In October 1999, a psychiatry intern at 
the VAMC noted that the veteran had a past history of panic 
disorder and PTSD which was non-combat, complex childhood 
abuse.  However, this conclusion falls short of providing 
clear and unmistakable evidence that it pre-existed service.  
Notably, in January 1990 Dr. Silver noted that the veteran's 
problems began after he had a medical discharge from service 
and in a March 2008 letter, Dr. Renner stated that the 
veteran's symptoms were more consistent with a diagnosis of 
schizoaffective disorder than a diagnosis of non-combat PTSD.

If the presumption is not rebutted, the claim is analyzed as 
a normal service connection claim.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

With regard to the three elements of service connection, the 
veteran has a current diagnosis of schizoaffective disorder.  
The requirement that there be a current disability is thus 
satisfied. 

The element of an in-service disease or injury is satisfied 
as the commanding officer of the veteran's infantry battalion 
reported psychiatric symptoms and in-service hospitalization.  
The veteran has also reported in-service psychiatric 
symptoms.

Dr. Gross and Dr. Renner have provided competent opinions 
linking the veteran's current psychiatric disorder to a 
disease or injury in service.  

The elements necessary for service connection are thus 
satisfied.  Resolving reasonable doubt in the veteran's 
favor, service connection for an acquired psychiatric 
disorder, currently diagnoses as schizoaffective disorder, is 
granted. 38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence has been submitted and a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) is 
reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


